Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
	This communication is in response to the amendment filed 2/12/2021. Claims 1-8, 10-16, and 18 have been amended. Claims 9, 17, 19, and 20 have been canceled. Claims 21-24 have been added. Claims 1-8, 10-16, 18, and 21-24 are pending and have been examined.

A.	Applicant's arguments with respect to the rejection of claims 1-8, 10-16, 18, and 21-24 under 35 USC 101 have been fully considered but they are not persuasive.
Applicant argues starting on page 12 that the rejection improperly characterizes the claims as directed to a method of organizing human activity on the basis that “Organizing communication and the sending of messages between people based on the attributes of an incoming patient…is not one of the enumerated sub-groupings of "organizing human activity" recognized by the MPEP or by the courts. Rather, the MPEP limits the sub-groupings of "organizing human activity" to "social activities, teaching, and following rules or instructions.” Examiner respectfully disagrees. 
While MPEP 1206.04(a)(2)(II)(C) lists social activities, teaching, and following rules or instructions as falling within the scope of organizing human activity, it does not limit organizing human activity to only those categories. Specifically, MPEP 1206.04(a)(2)(II)(C) states “[t]he sub-grouping "managing personal behavior or relationships or interactions between people" include social activities, teaching, and following rules or instructions.” It then proceeds to give examples in addition to these categories such as filtering content, and considering historical 
Applicant further argues that an analysis of whether the claims recite additional elements amounting to more than well-understood, routine and conventional activities is required under Step 2B, and that the rejection fails to provide this analysis. Examiner respectfully disagrees. An analysis of whether the claims recite additional elements amounting to more than well-understood, routine and conventional activities is required where the claims recite elements asserted as being insignificant extra-solution activity. However, all of the additional elements are construed in the present rejection as constituting mere instructions to implement the abstract idea using computers as mere tools. Therefore, an analysis of well-understood, routine and conventional activities is not required in the present rejection under Step 2B. With respect to Applicant’s argument that the features cited on page 13 are significantly more than a certain method of organizing human activity, Applicant provides no specific arguments or rationale for this conclusion. Furthermore, most of the cited elements, such as automatically selecting a first message template based on the learned characterization, generating a first message based on the first message template, and simultaneously transmitting the messages fall within the scope of the abstract idea and do not constitute additional elements. 

Applicant describes the claimed invention as an improvement over a person manually notifying individual departments by generating serial individual messages for various network destinations associated with the departments, because sending the messages simultaneously enables the multiple destinations to be efficiently informed. Examiner first notes that sending the messages simultaneously falls entirely within the scope of the abstract idea and does not include additional elements beyond characterizing the destinations as “network” destinations. MPEP 2106.05(a)(II), as cited by Applicant, states that “[t]o show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient.” As explained in the rejection below, the additional elements, including the use of a network and computer processors, only constitute generic computer components and are merely used to implement functions such as transmitting data.
The rejection of claims 1-8, 10-16, 18, and 21-24 under 35 USC 101 is maintained.

B.	Applicant's arguments with respect to the rejection of claims 1-8, 10-16, and 18 have been fully considered. The corresponding rejection has been withdrawn based on the combination of limitations reciting “transmitting, based at least on the learned characterization matching the possible characterization, an inquiry to a first network destination associated with 

Specification
The disclosure is objected to because of the following informalities:
Page 5 of the specification uses element number 525 to refer to a memory element in line 3 and also to refer to an operator interface in line 19.
Appropriate correction is required.

Claim Construction - 35 USC § 112, Sixth Paragraph
Claim 1 is no longer interpreted under 35 USC 112, Sixth Paragraph based on the amendment filed 2/12/2021. The interpretation of claims 19 and 20 under 35 USC 112, Sixth Paragraph is moot due to cancelation of the claims.

Claim Objections
The previous objection to claim 20 is moot due to cancelation of the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-8, 10-16, 18, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-8, 10-16, and 18 are drawn to a system, while claims 21-24 are drawn to a method, each of which is within the four statutory categories. Claims 1-8, 10-16, 18, and 21-24 are further directed to an abstract idea on the grounds set out in detail below. 

Step 2A(1)
Claim 1 recites, in part, performing the steps of: 
storing possible characterizations associated with potential patient ailments, message templates associated with medical providers, and association data that associates the possible characterizations with the message templates; 
receiving patient data indicating a learned characterization of an ailment of an incoming patient; 
determining that the learned characterization matches a possible characterization among the possible stored characterizations,
identify, based on the learned characterization matching the possible characterization, a first medical provider and a second medical provider that are associated with the treatment of the ailment;
transmitting, based at least on the learned characterization matching the possible characterization, an inquiry to a first destination associated with the first medical provider, 
receiving, from the first destination, the response confirming the availability to treat the incoming patient;
automatically selecting, based on the learned characteristic matching the possible characterization and on the response confirming the availability to treat the incoming patient, a first message template from the stored message templates,
generating, based on the first message template, a first message,
automatically selecting, based on the learned characterization matching the possible characterization, a second message template from the message templates stored;
generating, based on the second message template, a second message, 
simultaneously transmitting:
the first message to the first destination; and
the second message to a second destination associated with the second medical provider;
receiving, from the first destination, a first acknowledgement of a readiness of the first medical provider to treat the patient; and
receiving, from the second destination, a second acknowledgement of a readiness of the second medical provider to treat the patient.

These steps set out a method of organizing human activity in the form of managing relationships or interactions between people, and therefore recite limitations falling within the scope of an abstract idea. Fundamentally the process is that of selecting and sending messages to healthcare providers based on the characteristics of an incoming patient and the availability of the providers. A determination is made whether to send messages to two destinations based on 

Claim 21 recites, in part, performing the steps of:
characterizing, based on patient data, an ailment of a patient arriving at a treatment facility;
identifying a first message template associated with the ailment and a first medical provider;
generating, based on the first message template, a first message requesting an availability of the first medical provider to treat the patient;
transmitting, to a first destination associated with the first medical provider, the first message;
receiving, from the first destination, a response indicating that the first medical provider is unavailable to treat the patient;
identifying a second message template associated with the ailment and a second first provider;
generating, based on the second message template, a second message requesting an availability of the second medical provider to treat the patient;
transmitting, to a second destination associated with the second medical provider at a first time, the second message, the second destination being different than the first destination;
receiving, from the second destination at a second time, a response confirming the availability of the second medical provider to treat the patient; and
generating, based on the first time and the second time, a report indicating a readiness of the second medical provider to provide treatment.

These steps set out a method of organizing human activity in the form of managing relationships or interactions between people, and therefore recite limitations falling within the scope of an abstract idea. Fundamentally the process is that of determining the availability and readiness of medical providers to treat an arriving patient. A determination is made whether to send messages to different destinations based on the ailment of the incoming patient, messages are generated and sent based on the ailment of the patient, and replies either indicating unavailability or confirming availability to treat the patient are received, and the readiness to treat the patient is reported. As stated above, the process is fundamentally that of organizing communication between people at the destinations and the sending of messages between people in order to organize treatment of an incoming patient.

Claim 23 recites, in part, performing the steps of:
storing a first message template associated with an ailment and a first medical provider and a second message template associated with the ailment and a second medical provider; 

receiving patient data indicating that an incoming patient has the ailment;

transmitting, based at least on the patient data, an inquiry to a first destination associated with the first medical provider, the inquiry comprising a request to send a response to confirm an availability to treat the incoming patient;

receiving, from the first destination, the response confirming the availability to treat the incoming patient;

automatically selecting, based on the response confirming the availability to treat the incoming patient, the first message template;

generating, based on the first message template, a first message; 

transmit, to the first destination, the first message;

receiving, from the first network destination, a first acknowledgement of a readiness of the first medical provider to treat the patient;

automatically selecting, based on the patient data, the second message template;

generate, based on the second message template, a second message;

transmitting, to a second destination associated with the second medical provider, the second message; and

receiving, from the second destination, a second acknowledgement of a readiness of the second medical provider to treat the patient.



The above claims therefore recite elements that fall within the scope of an abstract idea.

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claims 1, 21, and 23 additionally recite a medical device recited as providing the patient data and the destinations being “network” destinations.


Claims 1 and 23 further recite 1) a memory as performing the function of storing data such as the possible characterizations, message templates, and association data, 2) one or more processors recited as performing data processing functions including receiving the patient data, 





Page 4 line 22 – page 5 line 13 describe a computing device including a processor and memory storing the possible characterizations, templates, and association data. The processor is only generically described and the memory is likewise only generically described as “implemented by one or more chips” and performing the function of storing the corresponding types of data. Page 3 lines 26-30 also describes the computing device as any of a number of generic devices such as servers, laptops, and mobile devices.
Page 8 lines 3-8 of the specification broadly describe a medical device monitoring a patient and “originating” the data from the medical device as a data source. The medical device is accordingly given its broadest reasonable interpretation as a generic sensor receiving patient data.  
Page 2 lines 3-10 describes a network as a communications network such as an intranet having multiple destinations while page 4 lines 2 and 3 state that the computer system can be connected to the Internet. The network is given its broadest reasonable interpretation as a general computer network, and the network destinations are given their broadest reasonable interpretation as generic devices communicating with the network.

Each of the above elements only amounts to mere instructions to implement the functions within the abstract idea using computer elements as tools. For example, the recited one or more processors are only recited as used to implement the various data processing functions such as 
The use of generic computer elements to implement respective data processing, storage, and communication functions within the abstract idea and a generic sensing device to collect patient data for use in the abstract idea only amounts to mere instructions to implement the abstract idea using computing elements as tools.

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1, 21, and 23 only recite the one or more processors, memory, medical device, and network elements as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Depending Claims
Claim 2 recites receiving an incoming message that comprises the patient data. These limitations fall within the scope of the abstract idea as set out above. 
Claim 2 further recites an operator interface as receiving the incoming message, the medical device as sending the message, and a communications network as communicating the message. 
Page 6 lines 1-4 and 11 describe the operator interface as a graphical user interface or screen having graphical elements. 
As addressed above, page 8 lines 3-8 of the specification broadly describe a medical device monitoring a patient and “originating” the data from the medical device as a data source, and page 2 lines 3-10 and page 4 lines 2 and 3 describe the network as a general communications network such as an intranet having multiple destinations or the Internet. 
The use of a graphical user interface to receive an incoming message only amounts to mere instructions to implement the abstract idea using computing elements as tools, in this case using a GUI to implement the function of receiving incoming messages. Likewise, the use of generic computer elements to receive and transmit data as part of the abstract idea and a generic sensing device to collect and transmit data only amounts to mere instructions to implement the abstract idea using computing elements as tools.
These limitations therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 3 recites determining that the learned characterization matches the possible characterization based on a selection of a selectable option corresponding to the possible characterization. These limitations fall within the scope of the abstract idea as set out above. 
Claim 3 further recites the operator interface as used to display the plurality of selectable options. Page 6 lines 1-4 and 11 describe the operator interface as a graphical user interface or screen having graphical elements. The use of a graphical user interface to display selectable options, i.e. to receive selection input from a user, only amounts to mere instructions to implement the abstract idea using computing elements as tools, in this case using a GUI to implement the function of receiving input from a user selecting the learned characterization. This limitation therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 4 recites displaying the first message. This limitation falls within the scope of the abstract idea as set out above. 
Claim 4 further recites the operator interface as including a screen, configured to display the first message. Page 6 lines 11-13 broadly describe the operator interface as a screen through which a user can view and edit a message. The use of a screen to display information, i.e. the first or second message, to a user only amounts to mere instructions to implement the abstract idea using computing elements as tools, in this case using a computer screen to implement the function of displaying the messages to the user. This limitation therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 5 recites receiving an indication from a user of an edit to the first message template and modifying the message template based on the edit. These limitations fall within the scope of the abstract idea as set out above. 
Claim 5 further recites the operator interface as receiving the indication of an edit from the user, and the processor as modifying the first message template based on the received edit. 
Page 6 lines 1-4 and 11-16 describe the operator interface as a graphical user interface and screen through which a user can edit a message. 
As addressed above, page 4 line 22 – page 5 line 13 describe a computing device including a processor, where the processor is only generically described. Page 3 lines 26-30 also describes the computing device as any of a number of generic devices such as servers, laptops, and mobile devices.
The use of a screen to display information and receive input from a user, i.e. display and allow the user to edit a message template, and a processor to edit stored data, only amounts to mere instructions to implement the abstract idea using computing elements as tools, in this case using a computer screen and processor to implement the function of receiving input from a user to edit a template. 
These limitations therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 6 recites the first message template comprising a "To:" field that is pre-populated with an address of one of the destinations. These limitations fall within the scope of the abstract idea as set out above. 

The use of network addresses and network destinations to send messages over a computer network only amounts to mere instructions to implement the abstract idea using computing elements as tools, in this case using a computer network and associated destination information to implement the function of sending messages. This limitation therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 7 further recites a hand held device comprising the operator interface.
Page 3 lines 26-30 describe generic computing devices such as personal computers, cell phones, and laptops, and includes “hand-held devices” as part of that list. The hand held device is given its broadest reasonable interpretation as a generic computing device. Page 6 lines 1-4 and 11 further describe the operator interface broadly as a graphical user interface or screen having graphical elements. 
The use of a hand held device to display an interface only amounts to mere instructions to implement the abstract idea using computing elements as tools, in this case using a generic computing device to provide an interface for communicating with a user. This limitation 

Claim 8 recites transmitting an indication of the learned characterization. This limitation falls within the scope of the abstract idea as set out above. 
Claim 8 further recites the hand held device as performing the function of transmitting the learned characterization to the processor through a wireless communication. As addressed above, page 3 lines 26-30 describe generic computing devices such as personal computers, cell phones, and laptops, and includes “hand-held devices” as part of that list. The hand held device is given its broadest reasonable interpretation as a generic computing device. Similarly, page 6 lines 17-19 provide the only description of providing a patient characterization through a wireless communication, and does not provide any further description of the wireless communication or device. The use of a hand held device to wirelessly communicate with a system and transmit information, i.e. the learned characterization only amounts to mere instructions to implement the abstract idea using computing elements as tools, in this case using a generic computing device and generic wireless communication method to receive user input. This limitation therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 10 recites adjusting the possible characterizations and the message templates associated by the association data. These limitations fall within the scope of the abstract idea as set out above. 

The use of a generic interface to display information and receive input from a user, i.e. display and allow the user to edit the possible characterizations associated with the message templates, only amounts to mere instructions to implement the abstract idea using computing elements as tools, in this case using a computer interface to implement the function of receiving input from a user to edit associations between information in the system. 
These limitations therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 11 recites automatically transmitting the first message to the first destination and the second message to the second destination. These limitations fall within the scope of the abstract idea as set out above. 
Claim 11 further recites the processor as causing the first and second messages to be transmitted automatically to the first and second destinations, as well as the destinations being network destinations. 
Page 4 lines 22-28 describe a computing device including a processor, where the processor is only generically described. Page 3 lines 26-30 also describe the computing device as any of a number of generic devices such as servers, laptops, and mobile devices. 

The use of a generic processor and a network having destinations to automatically send messages only amounts to mere instructions to implement the abstract idea using computing elements as tools, in this case using a computer and network to implement the function of sending messages. This limitation therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
These limitations therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 12 recites identifying a time of day at which the incoming patient is arriving at a treatment center associated with the first medical provider, and automatically selecting the first message template based on the time of day at which the incoming patient is arriving at a treatment center associated with the first medical provider. These limitations fall within the scope of the abstract idea as set out above. 
Claim 12 further recites the processor as implementing the functions of identifying the time of day and selecting the message template based on the time of day. As addressed above, page 4 lines 22-28 describe a computing device including a processor, where the processor is 
 These limitations therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 13 recites identifying, based on the learned characterization matching the possible characterization, a third medical provider associated with the treatment of the ailment, determining that the third medical provider is unavailable to treat the incoming patient, and basing the transmission of the inquiry on determining that the third medical provider is unavailable to treat the incoming patient. These limitations fall within the scope of the abstract idea as set out above. 
Claim 13 further recites the processor as used to implement the above functions. As addressed above, page 4 lines 22-28 describe a computing device including a processor, where the processor is only generically described. Page 3 lines 26-30 also describe the computing device as any of a number of generic devices such as servers, laptops, and mobile devices.
The use of a generic processor to perform data processing functions such as receiving data about the availability of a medical provider and transmitting messages based on the availability only amounts to mere instructions to implement the abstract idea using computing 
These limitations therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 14 recites the first message comprising the patient data. This limitation falls within the scope of the abstract idea as set out above. 

Claim 15 recites the second message comprising the patient data. This limitation falls within the scope of the abstract idea as set out above. 

Claim 16 recites identifying a record of the incoming patient. These limitations fall within the scope of the abstract idea as set out above. 
Claim 16 further recites the processor as performing the function of identifying the record. As addressed above, page 4 lines 22-28 describe a computing device including a processor, where the processor is only generically described. Page 3 lines 26-30 also describe the computing device as any of a number of generic devices such as servers, laptops, and mobile devices.
The use of a generic processor to perform data processing functions such as retrieving data about a patient from a patient record only amounts to mere instructions to implement the abstract idea using computing elements as tools.
These limitations therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.


Claim 18 recites recording a readiness time difference extending from a first time when the first message was transmitted to a second time when the first acknowledgement was received. These limitations fall within the scope of the abstract idea as set out above.
Claim 18 further recites the processor as performing the function of recording the readiness time difference. As addressed above, page 4 lines 22-28 describe a computing device including a processor, where the processor is only generically described. Page 3 lines 26-30 also describe the computing device as any of a number of generic devices such as servers, laptops, and mobile devices.
The use of a generic processor to perform data processing functions such as recording a time difference between transmission of a message and receipt of the reply only amounts to mere instructions to implement the abstract idea using computing elements as tools, in this case using a generic processor in a computing device to transmit messages and monitor the time until a reply is received.
These limitations therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 22 recites wherein the first message and the second message are transmitted simultaneously. These limitations fall within the scope of the abstract idea as set out above.

Claim 24 recites generating a report indicating a readiness of the second medical provider based on a time difference between a time at which the second message is transmitted and a time at which the second acknowledgement is received.

The use of a generic processor to perform data processing functions such as generating a report based on a time difference between transmission of a message and receipt of the reply only amounts to mere instructions to implement the abstract idea using computing elements as tools.
These limitations therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Claims 1-8, 10-16, 18, and 21-24 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The previous rejection of claim 19 under 35 USC 112, Second Paragraph, is moot based on cancelation of the claim.		

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holla et al (US Patent Application Publication 2008/0021834) in view of Brabec et al (US Patent Application Publication 2008/0263169).

With respect to claim 21
characterizing, based on patient data generated by a medical device, an ailment of a patient arriving at a treatment facility ([36], [45], [46], and [48] describe characterizing a condition of an incoming patient based on data from medical devices);

generating, based on the ailment and a first medical provider, a first message requesting an availability of the first medical provider to treat the patient ([48], [57], and [83] describe generating and compiling a consult request message to a physician including the patient data and address of the physician, and which also includes a request for the physician to indicate their availability. Examiner notes that the broadest reasonable interpretation of “treat” includes requesting treatment information, and [48] describes the physician providing orders, treatment plans, and other treatment information in response to the request);

transmitting, to a first network destination associated with the first medical provider, the first message ([48], [57], and [83] describe transmitting the message to a mobile device of the physician via a network, i.e. a first network destination);

receiving, from the first network destination, a response indicating that the first medical provider is unavailable to treat the patient ([57] describes the physician indicating that they are not available for consultation);

generating, based on the ailment and a second first provider, a second message requesting an availability of the second medical provider to treat the patient ([48] and [83] describe generating and compiling a consult request message to a physician including the patient data and address of the physician, and which also includes a request for the physician to indicate their availability [57] describes sending the message to a second physician);

transmitting, to a second network destination associated with the second medical provider at a first time, the second message, the second network destination being different than the first network destination ([48], [57], and [83] describe transmitting the message to a mobile device of the physician via a network, where the message may be transmitted to a second physician, i.e. a second network destination different from the first destination corresponding to the first physician; [82] and [86] describe the system tracking the physician’s response time from the sending of the message; [177] describes the system starting a timer upon sending the message);

receiving, from the second network destination at a second time, a response confirming the availability of the second medical provider to treat the patient ([57] describes the receiving physician acknowledging their availability, and [48] describes the physician reviewing the data and providing treatment information; [82] and [86] describe the system tracking the physician’s response time from the sending of the message; [177] describes the system starting a timer that tracks when a reply is received); and

generating, based on the first time and the second time, a report indicating a readiness of the second medical provider to provide treatment ([82] and [86] describe the system tracking the physician’s response time from the sending of the message; [176]-[179] describes generating a report that the physician is available and ready to treat the patient based on receiving a response within the maximum response time. Examiner notes that the report of the physician being available based on the physician’s response is “based on the first and the second time” at least because a different physician would be selected if the difference between the first and second times exceeded the maximum response time);

but does not expressly disclose:
generating the first message based on a first message template and the second message based on a second message template, 
the first message template associated with the ailment and a first medical provider and the second message template associated with the ailment and a second first provider.

However, Brabec teaches that it was old and well known in the art of alert systems at the time of the invention to generate a first message based on a first message template and a second message based on a second message template ([48] describes the system providing either fully completed alert message templates having predefined message text and predetermined recipients or templates in which a user only needs to “fill in the blanks”;  [54] discusses where the system stores parameters for messages in the user messaging database including the subject and text of email messages. Examiner notes that the broadest reasonable interpretation of a “template” based on the disclosure includes a message linked to an address or instruction for where a message should be delivered, with different addresses constituting different templates. Page 6 lines 11-16 of the specification describes a template as including an address field populated with a network address), where the first message template is associated with an alert event and a first individual and the second message template is associated with the alert event and a second individual ([48] describes the templates as linked to predetermined recipients; [130] lists alert templates as one of its examples of message parameters;  [163] describes different parameters associated with alert messages, which include the subject and content of the messages, and states that these parameters can be prepopulated via the quick alerts;  [166] specifies that "the web server 302 may populate a message using predefined parameters stored in the database 303 associated with the particular quick alert").
Therefore it would have been obvious to one of ordinary skill in the art of alert systems at the time of the invention to modify the system of Holla to generate the first message based on a first message template and a second message based on a second message template, where the first message template is associated with an patient ailment and a first medical provider and the second message template is associated with the patient ailment and a second medical provider based on Brabec teaching a first message based on a first message template and a second message based on a second message template, where the first message template is associated with an alert event and a first individual and the second message template is associated with the alert event and a second individual since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Holla already discloses generating messages based on information including a patient ailment (i.e. an alert event) and respective first and second medical providers (i.e. individuals). Associating templates with that information and then using the templates to generate the messages as taught by Brabec rather than simply generating the messages based on the information would serve that same function in the system of Holla, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Gregory Lultschik/Examiner, Art Unit 3626